DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/21/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al (US 20120169707 A1) in view of Yamashita et al (US 20180075808 A1).
As recited in claim 1, Ebisuno et al show a display device 100, comprising: 
a first scan driver 110 for transmitting a plurality of first scan signals (“write drive circuit 110 is connected to the multiple scan lines 164 provided for the respective rows of the multiple luminescent pixels 170 and provides scan pulses SCAN (1) to SCAN (n) to the multiple scan lines, thereby scanning the multiple luminescent pixels 170 sequentially” [0069]) to a plurality of first scan lines 164; 
a second scan driver 130 for transmitting a plurality of second scan signals (“bias voltage control circuit 130 is connected to the multiple bias lines 165 provided for the respective rows of the multiple luminescent pixels 170 and provides back gate pulses BG (1) to BG (n) to the multiple bias lines 165, thereby controlling the threshold voltages of the multiple luminescent pixels 170” [0071]) to a plurality of second scan lines 165; 
a data driver 120 for transmitting a plurality of data signals (“data line drive circuit 120 is connected to the multiple data lines 166 provided for the respective columns of the multiple luminescent pixels 170 and provides data line voltages DATA (1) to DATA (m) to the multiple data lines 166. The respective data line voltages DATA (1) to DATA (m) include, in a time-division manner, a signal voltage corresponding to the luminance of the luminescent element 175 in a corresponding column. That is, the data line drive circuit 120 provides signal voltages to the multiple data lines 166” [0070]) to a plurality of data lines 166; 
a display unit 160 including a plurality of pixels 170 connected to the plurality of first scan lines 134, the plurality of second scan lines 165, and the plurality of data lines 166, wherein the plurality of pixels 170 emit light (“luminescent” [0064]) according to (“data line voltages DATA (1) to DATA (m) include, in a time-division manner, a signal voltage corresponding to the luminance of the luminescent element 175 in a corresponding column” [0070]) the plurality of data signals (DATA(1)-DATA(m)); wherein a first pixel of the plurality of pixels includes: 
an organic light emitting element (“luminescent element 175 is, for example, an organic EL luminescent element” [0082]), 
a first transistor 173 including a gate G connected to a first node (see node connected to G in Fig. 2), wherein the first transistor 173 is connected between a second node (at Vdd) and a third node (at an electrode of 175), 
a second transistor 171 including a gate connected to a corresponding first scan line SCAN(k) of the plurality of first scan lines (SCAN(1)-SCAN(n)), 
and a storage capacitor 174 connected between the first node (see node connected to G in Fig. 2) and a first power voltage Vdd;
wherein the first transistor 173 is reverse biased (see BG) by a second scan signal BG(k) applied to a corresponding second scan line 165 of the plurality of second scan lines 165; 
and wherein a first scan signal SCAN(k) applied to the corresponding first scan line 164 is different (see different durations in Fig. 5) from the second scan signal BG(k) applied to the corresponding second scan line 165, 
wherein an enable level (20V=VGH) is a voltage level to enable the transistors (“high level, which switches the scan transistor 171 on” [0121]) and a disable level (-5V=VGL) is a voltage level to disable the transistors (“low level, which switches the scan transistor 171 off” [0123]), and wherein 
the second scan signal BG(k) transitions (see transition at t0, when SCAN(k)=-5V) from a low level (prior to t0) to a high level (after t0) 
then back (see transition at t3, when SCAN(k)=-5V) to the low level (after t3) 
while (SCAN(k)=-5V at t0, and SCAN(k)=-5V at t3) the first scan signal SCAN(k) has the disable level (insofar as low level -5V is the disable level for SCAN(k), as is clear from [0118] “scan pulses SCAN(1) to SCAN(n) have … a low level voltage VGL of -5V” and [0123] “low level, which switches the scan transistor 171 off”).
As recited in claim 1, Ebisuno et al are silent regarding a controller for controlling the first scan driver, the second scan driver, and the data driver, and generating the plurality of data signals and supplying the plurality of data signals to the data driver, wherein the second transistor is connected between a corresponding data line of the plurality of data lines and the second node.
As recited in claim 1, Yamashita et al show controller 16 wherein “Processing circuitry in control circuitry 16 may be used to control the operation of device 10” [0039] and “Control circuitry 16 may be used to run software on device 10 such as operating system code and applications. During operation of device 10, the software running on control circuitry 16 may display images on display 14” [0042]. Yamashita et al further teach that “During operation, the control circuitry (e.g., control circuitry 16 of FIG. 1) may supply circuitry such as a display driver integrated circuit in circuitry 20 with image data for images to be displayed” [0047]. Yamashita et al further teach that “During operation, control circuitry 16 may initiate propagation of a control pulse through the shift register. As the control pulse propagates through the shift register, each gate line G may be activated in sequence, allowing successive rows of pixels 22 to be loaded with data from data lines D” [0059]. Yamashita et al further disclose “display driver circuitry 20A … issuing control signals to supporting display driver circuitry such as gate driver circuitry 20B” [0048]. Yamashita et al further show that second transistor T2 is connected between (see location of T2 in Fig. 3) a corresponding data line DATA of a plurality of data lines (see plural data lines D in Fig. 2) and a second node N3.
Moreover, the Examiner finds that controllers and second nodes were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a controller for controlling the first scan driver, second scan driver, and data driver and generating plural data signals and supplying the plural data signals to the data driver of Ebisuno et al as taught by Yamashita et al. The rationale is as follows: one of ordinary skill in the art would have had reason to support the operation of the device of Ebisuno et al as taught by Yamashita et al (“Control circuitry 16 may include storage and processing circuitry for supporting the operation of device 10” [0039]). 
It would have been further obvious to one of ordinary skill in the art prior to the effective filing date to apply the reverse-biasing of Ebisuno et al to a first transistor of a pixel having a second node as taught by Yamashita et al. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve display uniformity by avoiding variations in luminance with a simplified structure as taught by Yamashita et al (“an object of the present invention is to provide an organic EL display device of which display unit includes pixel units each having a simplified structure and which is capable of preventing variations in luminance that are due to a voltage drop in a power line for the pixel unit in which a signal voltage is being written” [0014]; “a predetermined bias voltage is provided to the back gate electrode, which places the driving element in a non-conducting state, and then the signal voltage is provided to the first electrode of the capacitor with the driving element in the non-conducting state. By so doing, the signal voltage is provided to the first electrode of the capacitor with the drive current suspended, which can prevent a voltage drop which occurs in the first power line due to the drive current flowing through the luminescent element during the period for which the signal voltage is provided. Accordingly, it is possible to prevent the voltage of the second electrode of the capacitor from fluctuating during the period for which the signal voltage is provided, and thus possible to maintain the capacitor at a desired voltage. As a result, it is possible to prevent variations in luminance” [0017]). 

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 and its dependent claims: The closest prior art references of record are Ebisuno et al (US 20120169707 A1) and Yamashita et al (US 20180075808 A1). Ebisuno et al neither shows nor suggests a fourth transistor including a gate connected to a previous first scan line of the plurality of scan lines. Although T4 of Yamashita et al is connected between a first node N1 and an initialization voltage VINI, a person of ordinary skill in the art would not have had reason to combine Yamashita et al’s T4 with Ebisuno et al’s pixel in such a way as to include a gate connected to a previous first scan line, absent impermissible hindsight reasoning.
Regarding claim 6 and its dependent claims: See reasons for indicating allowable subject matter stated in the office action mailed 08/18/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
06/28/2022